Citation Nr: 1700547	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right fourth finger disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, to include anxiety and depression.

5.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

This appeal was previously before the Board in July 2016 and remanded for additional development.  As requested in the Remand Order, the Veteran was scheduled for VA examinations in August and September 2015.  VA treatment records note that the Veteran failed to report for the examinations.  In the Remand instructions, the Board stated that in the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the Veteran's last known address.  The record does not contain documentation of the notice of the scheduled VA examinations.  The only record of his failure to report is in the VA treatment records, which also noted the Veteran is homeless.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As documentation was not associated with the virtual claims file, documentation of notice must be obtained and another attempt must be made to schedule the Veteran for the examinations.  If the Veteran fails to report for the scheduled examinations, documentation of the notice sent to the Veteran of the scheduled examinations must be associated with the virtual claims file.

The Veteran was provided with a VA psychological examination in August 2016, which only addressed posttraumatic stress disorder (PTSD).  The RO granted service connection for PTSD.  However, the VA examiner did not address the Veteran's other psychological diagnoses.  A Social Security Administration (SSA) record reflects that a private psychologist found diagnoses of unspecified depressive disorder, unspecified anxiety disorder, and PTSD features.  VA treatment records also reflect diagnoses of depression and anxiety.  As the August 2016 VA examiner did not address the Veteran's other diagnosed psychiatric disorders, as requested in the Remand, another VA examination is necessary.

In regard to the Veteran's service-connected lumbar spine disability, SSA records received in December 2016 indicate the disability may have worsened.  Additionally, the December 2010 VA examination report did not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, a new VA examination is necessary.  

Finally, the Board finds that the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for a TDIU in July 2016, due to PTSD and back pain.  The claim has not yet been adjudicated by the RO, and is part of the claim for a higher rating for the service-connected lumbar spine disability.  Accordingly, the issue is on appeal.  Id.  The Board finds that a remand is warranted to provide the Veteran with a VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file the Veteran's updated VA treatment records from July 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination for his right fourth finger, migraines, sleep apnea, and psychiatric disorders, other than PTSD.  The electronic claims file must be made available to the examiners.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether any currently or previously diagnosed right fourth finger disorder, migraines, and a psychiatric disorder, other than PTSD, are related to a service-connected disability or related to the Veteran's military service.

The examiner must state whether any currently or previously diagnosed deviated septum is a residual of the Veteran's service-connected status post nasal fracture, or is aggravated by any residuals of the Veteran's status post nasal fracture.  If so, the examiner must provide an opinion as to whether the deviated symptom caused or aggravates the Veteran's sleep apnea.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected lumbar spine disability.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected lumbar spine degenerative arthritis.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability and incoordination.

The examiner must also report any associated neurological complaints or findings attributable to the service-connected lumbar spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected lumbar spine disability.

The examiner must note whether the Veteran has intervertebral disc syndrome, if so, the examiner must state whether the Veteran experiences incapacitating episodes that have required bed rest as prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months .  In this regard, service connection has been awarded for lumbar spine degenerative arthritis.

4.  Then, the Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, with a discussion of all evidence received since the March 2016 supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




